                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 18-cr-101-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     DERRICK DESEAN RICHARDSON,

       Defendant.


                      ORDER DENYING MOTION TO SUPPRESS


       The Government charges Defendant Derrick Richardson with one count of being

a felon in possession of a firearm and ammunition. See 18 U.S.C. § 922(g)(1).

Richardson moves to suppress the gun and ammunition found by police officers on his

person. (ECF No. 18.) The Court accepted further briefing on this motion (ECF Nos. 21

and 23) and held an evidentiary hearing on May 21, 2018. For the reasons explained

below, the Court denies Richardson’s motion.

                                 I. FACTUAL FINDINGS

       From the testimony and exhibits presented at the suppression hearing, the Court

finds as follows.

       On the night of February 5, 2018, Denver police officers Lee Ingersoll and Wilbur

Hall were on patrol in their marked police vehicle in the Park Hill neighborhood. Earlier

that day, there had been a funeral for a murdered Tre Tre Crip gang member. Denver

police feared this event might prompt a retaliatory shooting in the Park Hill
neighborhood, which is considered the territory of the rival Park Hill Bloods. Thus,

Ingersoll and Hall were conducting a high-visibility patrol in hopes of deterring violence.

       At approximately 9:00 PM, the officers were driving westbound on East 35th

Avenue approaching the intersection of Forest Street. Ingersoll was behind the wheel.

As the vehicle entered the intersection, Ingersoll looked to his left (southward) and

noticed someone walking southbound in the middle of Forest Street. Ingersoll claims he

decided to investigate this individual for violating Denver’s jaywalking ordinance: “Where

sidewalks are provided, it shall be unlawful for any pedestrian to walk along and upon

an adjacent roadway.” Denver Revised Municipal Code (“DRMC”) § 54-543(a).

Violating this ordinance is a “class B traffic infraction,” DRMC § 54-4(b), with a potential

penalty of a fine ranging from $15 to $100, see Colo. Rev. Stat. § 42-4-1701.

       Ingersoll executed a sharp left turn onto Forest Street and activated his overhead

lights and front-facing spotlights. At that point, the person walking in the street, who

turned out to be Richardson, was near a row of cars parked along the east side of

Forest Street. He eventually turned his back to those cars (i.e., to face the middle of the

street) with his hands open and held slightly in front of him, about chest-height.

       Ingersoll quickly exited his vehicle and asked, “How you doing tonight?”

Richardson did not respond. Ingersoll approached and announced, “I’m going to pat

you down for weapons, boss, ’kay?” With his right hand, he then reached forward and

grasped Richardson’s right wrist. As he slowly began to pull Richardson’s wrist behind

his (Richardson’s) back, Richardson bolted forward and out of Ingersoll’s grasp.

       Hall had exited the police vehicle by this time and was standing roughly in

Richardson’s attempted escape path. A five- to ten-second foot chase ensued,


                                             2
concluding with Ingersoll and Hall tackling Richardson and Ingersoll pinning him to the

ground. Hall then immediately frisked Richardson’s waistband—having suspected from

the beginning that Richardson was armed—and found a handgun. Hall removed the

gun, set it aside, and then assisted Ingersoll in handcuffing Richardson. The officers

placed Richardson in the back of their patrol vehicle.

                                  II. BURDEN OF PROOF

       On a motion to suppress evidence derived from a warrantless search and/or

seizure, the defendant bears the burden of presenting a prima facie case that the Fourth

Amendment has been “implicated,” at which point the burden shifts to the Government

to prove “that its warrantless actions were justified (i.e., as a lawful investigatory stop, or

under some other exception to the warrant requirement).” United States v. Carhee,

27 F.3d 1493, 1496 (10th Cir. 1994); see also id. at nn.1–2 (citing authorities); 6 Wayne

R. LaFave, Search & Seizure § 11.2(b), at n.35 and accompanying text (5th ed., Oct.

2017 update).

       Richardson’s motion reveals that his personal Fourth Amendment rights are

implicated here. He has therefore raised a prima facie case of a potential Fourth

Amendment violation through a warrantless seizure and subsequent search, thus

shifting the burden to the Government to justify the police officers’ actions.

                                       III. ANALYSIS

       The Fourth Amendment to the U.S. Constitution safeguards the “[t]he right of the

people to be secure in their persons, houses, paper, and effects, against unreasonable

searches and seizures.” Generally speaking, to conduct a search or seizure in

compliance with the Fourth Amendment, the police must obtain a warrant from a neutral


                                              3
magistrate based on a finding of probable cause. See Cassady v. Goering, 567 F.3d

628, 634 (10th Cir. 2009). Probable cause exists where

              the facts and circumstances within the arresting officer’s
              knowledge and of which [the officer] had reasonably
              trustworthy information are sufficient in themselves to
              warrant a person of reasonable caution to have the belief
              that an offense has been or is being committed by the
              person to be arrested. This is an objective standard, and
              thus the subjective belief of an individual officer as to
              whether there was probable cause for making an arrest is
              not dispositive. Whether a reasonable officer would believe
              that there was probable cause to arrest in a given situation is
              based on the totality of the circumstances.

Koch v. City of Del City, 660 F.3d 1228, 1239 (10th Cir. 2011) (internal quotation marks

and citations omitted; original alterations incorporated).

       However, not all interactions with law enforcement trigger Fourth Amendment

protection, or necessarily require probable cause or a warrant. The Tenth Circuit has

described three types of “police-citizen encounters,” each of which requires a different

level of suspicion to be permissible under the Fourth Amendment:

              (1) consensual encounters which do not implicate the Fourth
              Amendment; (2) investigative detentions which are Fourth
              Amendment seizures of limited scope and duration and must
              be supported by a reasonable suspicion of criminal activity;
              and (3) arrests, the most intrusive of Fourth Amendment
              seizures and reasonable only if supported by probable
              cause.

United States v. Madden, 682 F.3d 920, 925 (10th Cir. 2012). Thus, although a

warrantless arrest is unreasonable without probable cause that a crime has been

committed, warrantless “detentions” that fall short of an arrest need only be justified by

“reasonable suspicion.” Id. These sorts of investigative detentions are known as Terry

stops because the Supreme Court first began to establish the legal framework for such



                                             4
detentions in Terry v. Ohio, 392 U.S. 1 (1968). The suspicion required by law

enforcement to justify a Terry stop is “considerably less” than that required for probable

cause. United States v. Whitley, 680 F.3d 1227, 1234 (10th Cir. 2012).

       The Tenth Circuit has further explained reasonable suspicion as follows:

              Reasonable suspicion is a less demanding standard than
              probable cause. Specifically, reasonable suspicion is merely
              a particularized and objective basis for suspecting criminal
              activity. To determine whether investigating officers had
              reasonable suspicion, we consider both the quantity of
              information possessed by law enforcement and its reliability,
              viewing both factors under the totality of the circumstances.

United States v. Mabry, 728 F.3d 1163, 1167 (10th Cir. 2013) (internal quotation marks,

citations, and ellipses omitted). Reasonable suspicion, “does not deal with hard

certainties, but with probabilities. Long before the law of probabilities was articulated as

such, practical people formulated certain common sense conclusions about human

behavior; jurors as factfinders are permitted to do the same—and so are law

enforcement officers.” United States v. Cortez, 449 U.S. 411, 418 (1981).

       Richardson argues that he was effectively under arrest from the moment the

officers activated their vehicle’s lights and approached with their show of authority, yet

the arrest lacked probable cause; but, at a minimum, he argues he was subject to a

Terry stop-and-frisk without reasonable suspicion. (ECF No. 18 at 4–5.)

       The first question, then, is whether Richardson was in any way “seized” within

the meaning of the Fourth Amendment:

              It is well-established that a seizure does not occur simply
              because a police officer approaches an individual and asks a
              few questions. A person has been seized within the
              meaning of the Fourth Amendment only if, in view of all of
              the circumstances surrounding the incident, a reasonable
              person would have believed that he was not free to leave.

                                             5
United States v. Jones, 701 F.3d 1300, 1313 (10th Cir. 2012) (internal quotation marks

and citations omitted; alterations incorporated). The Government does not argue that a

reasonable person in Richardson’s situation would have felt free to leave. Thus, there

is no question that Richardson was “seized” when the officers stopped their vehicle,

activated their lights, and approached with a show of authority.

       The next question is the type of seizure: arrest or investigative detention (i.e.,

Terry stop)? The distinction is significant because a search incident to arrest allows an

officer to search for any evidence of a crime, whether or not the officer fears that the

suspect is carrying a weapon. See United States v. McKissick, 204 F.3d 1282, 1296

(10th Cir. 2000). By contrast, the only sort of search permitted as part of a Terry stop is

a patdown (or “frisk”) for weapons, and only when the officer can “point to particular

facts from which he reasonably inferred that the individual was armed and dangerous.”

Sibron v. New York, 392 U.S. 40, 64 (1968); see also Ybarra v. Illinois, 444 U.S. 85, 93–

94 (1979) (“Nothing in Terry can be understood to allow . . . any search whatever for

anything but weapons.”).

       Richardson insists that he was immediately under arrest, not just detained for

investigation purposes, from the moment the police officers activated their spotlights.

(ECF No. 18 at 4; ECF No. 23 at 3.) But Richardson’s arguments only address whether

he was free to leave. (See id.) The “free to leave” test determines whether there has

been a Fourth Amendment “seizure” of any kind, not whether the seizure is a Terry stop

or an arrest. The Court has already concluded that Richardson was not free to leave.

Concluding as much raises the Terry-stop-vs.-arrest question; it does not answer it.

       The Court is thus left with the Government’s argument. The Government


                                              6
primarily contends that the stop was only a Terry stop, and it was justified by a

reasonable suspicion that Richardson had violated the jaywalking ordinance. On this, it

is important to note that the Government analogizes a stop in these circumstances to a

traffic stop (see ECF No. 21 at 5), and the Court agrees with the analogy. The

jaywalking ordinance is intended to promote traffic safety as much as pedestrian safety,

and a violation is considered a “traffic infraction.” DRMC 54-4(a).

       “[T]he principles developed for investigative detentions set forth in Terry” still

apply to traffic stops. United States v. Hunnicutt, 135 F.3d 1345, 1348 (10th Cir. 1998).

Moreover, the stop need not be justified by suspicion of criminal activity. An officer

needs only “a reasonable articulable suspicion that a particular motorist”—or pedestrian,

in this case—“has violated any of the traffic or equipment regulations of the jurisdiction.”

United States v. Winder, 557 F.3d 1129, 1134 (10th Cir. 2009).

       Richardson does not deny that he was walking in the road or that the officers saw

him walking in the road, and he does not argue that the plain letter of the jaywalking

ordinance does not apply to his conduct. He does insinuate racial profiling: “Until

[Ingersoll and Hall arrived,] he had simply been an African-American man, alone, at

night, minding his own lawful business, and doing what everyone in the United States

does on a quiet residential street with no traffic; he had crossed the road to get to his

car.” (ECF No. 18 at 3.) 1 But Supreme Court precedent forecloses any inquiry along

       1
         Richardson further elaborates that he had been visiting a friend in a house on the west
side of Forest Street and needed to retrieve his cell phone charger from his car, which he had
parked on the east side of Forest Street “approximately two to three car lengths down from the
house [he was visiting].” (Id. at 2.) So he “angled across the street directly toward the car he
had driven.” (Id.) These statements are found in briefing only—Richardson did not testify at the
suppression hearing. The Court therefore may not accept them as evidence. But even if it
could, his version of events turns out to be irrelevant under the analysis applicable to his contact
with Ingersoll and Hall.

                                                 7
these lines.

       In Whren v. United States, the Supreme Court addressed an argument

               that in the unique context of civil traffic regulations probable
               cause is not enough. Since, [the defendant’s] contend, the
               use of automobiles is so heavily and minutely regulated that
               total compliance with traffic and safety rules is nearly
               impossible, a police officer will almost invariably be able to
               catch any given motorist in a technical violation. This
               creates the temptation to use traffic stops as a means of
               investigating other law violations, as to which no probable
               cause or even articulable suspicion exists. Petitioners, who
               are both black, further contend that police officers might
               decide which motorists to stop based on decidedly
               impermissible factors, such as the race of the car's
               occupants. To avoid this danger, they say, the Fourth
               Amendment test for traffic stops should be, not the normal
               one . . . of whether probable cause existed to justify the stop;
               but rather, whether a police officer, acting reasonably, would
               have made the stop for the reason given.

517 U.S. 806, 810 (1996). The Supreme Court unanimously rejected this invitation,

explicitly disapproving “any argument that the constitutional reasonableness of traffic

stops depends on the actual motivations of the individual officers involved.” Id. at 813.

“[T]he Fourth Amendment’s concern with ‘reasonableness’ allows certain actions to be

taken in certain circumstances, whatever the subjective intent.” Id. at 814 (emphasis in

original).

       Whren addressed vehicular infractions, but there is no principled reason to

distinguish related ordinances such as the jaywalking ordinance at issue here. Nor

does Richardson attempt to distinguish it. Thus, his race and the officers’ subjective

motivations are irrelevant for present purposes. In this light, it is beyond dispute that the

officers had reasonable suspicion to initiate this “traffic stop.” Indeed, even if the

officers misperceived Richardson’s actions, a Terry stop is justifiable if it was based on


                                              8
a “reasonable factual mistake.” Heien v. North Carolina, 135 S. Ct. 530, 534 (2014).

       But establishing suspicion sufficient to detain is only the first step. The

Government must also establish that the officers reasonably suspected Richardson to

be armed and dangerous. Without that suspicion, they could not lawfully perform an

immediate search for weapons. See Sibron, 392 U.S. at 64; Ybarra, 444 U.S. at 93–94.

       If Ingersoll had succeeded in frisking Richardson at that point, the Court would

have granted Richardson’s motion to suppress. Ingersoll’s and Hall’s testimony at the

suppression hearing was frankly not credible as to the issue of why they immediately

suspected Richardson to be armed. They testified that: (1) Richardson did not

immediately turn around when Ingersoll turned on the police vehicle’s lights, but instead

either stopped in the roadway or continued walking in the roadway with his back facing

the police vehicle (Ingersoll first testified that Richardson stopped, and later testified that

he kept walking); (2) Richardson had his hands in his pockets; (3) inconsistently, Hall

observed at least Richardson’s left hand out of his pocket “doing something” that Hall

believed was suspicious as Richardson continued to walk in the roadway (even though

the officer with the clearest vantage point to observe Richardson’s left hand was

Ingersoll, in the driver’s seat); and (4) Richardson never fully turned around or made

eye contact with the officers.

       Momentarily setting aside the inconsistencies in this testimony, there is simply

nothing about a person walking with his hands in his pockets on a February night in

Denver that can reasonably raise a suspicion of being armed. Similarly, a pedestrian

failing to turn around to face a police vehicle’s lights does not reasonably raise a

suspicion of being armed. Neither does failure to make eye contact with an authority


                                              9
figure.

          In any event, there are inconsistencies in the officers’ testimony, both internal (as

already pointed out) and external. Concerning the latter, the video evidence shows that

Richardson’s hands were visible and in front of his body from the moment Ingersoll

opened the driver’s side door of the police vehicle. Therefore, even if hands-in-pockets

may be considered suspicious, that suspicion was gone before Ingersoll announced,

“I’m going to pat you down for weapons, boss.” In short, Ingersoll and Hall did not, at

that point, possess the level of suspicion required to frisk Richardson for weapons.

          However, the only thing Ingersoll accomplished before Richardson attempted to

flee was to grab Richardson’s right arm and begin to bend it behind his back. The

officers had not patted him down or discovered a weapon. In other words, there was,

as yet, no Fourth Amendment violation with respect to discovery of the firearm. This

makes all the difference in this case.

          A person who escapes an officer’s grasp is no longer “seized” under the Fourth

Amendment, but is instead in a “period of fugitivity,” and anything officers learn during

that “period of fugitivity” can justify their subsequent seizure, assuming they catch up

with the suspect. See California v. Hodari D., 499 U.S. 621, 624, 625 (1991). 2 Even

more importantly, flight from the police is itself a crime. See Colo. Rev. Stat. § 18-8-


          2
           Richardson does not argue that his attempt to flee was itself the “fruit of the poisonous
tree,” perhaps because there was no “poisonous tree” at the time he tried to escape—the
officers had reasonable suspicion to detain him (although not to frisk him), and they had not yet
found anything incriminating through unconstitutional means. Additionally, the Supreme Court
has refused this sort of “police made me do it” argument: “Unlawful orders will not be deterred
. . . by sanctioning through the exclusionary rule those of them that are not obeyed. Since
policemen do not command ‘Stop!’ expecting to be ignored, or give chase hoping to be outrun, it
fully suffices to apply the deterrent to their genuine, successful seizures.” Hodari D., 499 U.S. at
627.


                                                10
104(1)(a), (2) (“A person commits obstructing a peace officer . . . when, by using . . .

physical interference, . . . such person knowingly obstructs, impairs, or hinders the

enforcement of the penal law or the preservation of the peace by a peace officer, acting

under color of his or her official authority[.] * * * It is not a defense to a prosecution

under this section that the peace officer was acting in an illegal manner, if he or she was

acting under color of his or her official authority.”); DRMC § 38-31(a) (“It shall be

unlawful for any person, in any way, to interfere with or hinder any police officer, any

member of the police department, or any person duly empowered with police authority,

while such officer, member, or person duly empowered with police authority is

discharging or apparently discharging their duties.”); id. § 38-32(a) (“It shall be unlawful

for any person to resist any police officer, any member of the police department, or any

person duly empowered with police authority, while such officer, member or person duly

empowered with police authority is discharging or apparently discharging their duties.”).

       If Richardson had been under arrest from the moment the vehicle’s lights

activated, as he claims, it would likewise have been a crime to flee. See Colo. Rev.

Stat. § 18-8-103(1)(a), (2) (“A person commits resisting arrest if he knowingly prevents

or attempts to prevent a peace officer, acting under color of his official authority, from

effecting an arrest of the actor or another, by * * * [u]sing any other means which

creates a substantial risk of causing bodily injury to the peace officer or another. * * * It

is no defense to a prosecution under this section that the peace officer was attempting

to make an arrest which in fact was unlawful, if he was acting under color of his official

authority, and in attempting to make the arrest he was not resorting to unreasonable or

excessive force giving rise to the right of self-defense.”); see also Hodari D., 499 U.S. at


                                               11
627 (“Street pursuits always place the public at some risk . . . .”).

       Even if there is some question whether Richardson actually violated any of the

foregoing statutes or ordinances, the officers certainly had probable cause to suspect

their violation. And once that probable cause existed, the current state of Fourth

Amendment case law gave the officers virtually “un-suppressable” authority to search

Richardson “incident to arrest.” “A warrantless search preceding an arrest is a

legitimate ‘search incident to arrest’ as long as (1) a legitimate basis for the arrest

existed before the search, and (2) the arrest followed shortly after the search”—and this

is so “[w]hether or not the officer intended to actually arrest the defendant at the time of

the search.” United States v. Anchondo, 156 F.3d 1043, 1045 (10th Cir. 1998). “[T]he

legitimate basis [inquiry] is purely an objective standard and can be [satisfied by] any

crime, not merely that for which the defendant is ultimately charged.” United States v.

Torres-Castro, 470 F.3d 992, 998 (10th Cir. 2006) (emphasis in original). In short, if

objective probable cause exists to arrest for any offense, an officer may search the

individual and then arrest him or her, even if the arrest is for an offense discovered

through the search and not for the offense that retroactively justifies the search.

       Under this authority, for purposes of the resolution of his Motion Richardson was

his own worst enemy. By fleeing, he gave the officers probable cause to arrest for one

or more crimes. With probable cause, the officers were justified in conducting a full

search incident to the arrest that was about to happen. Hall’s intentional search of

Richardson’s waistband for a weapon was therefore permissible.




                                             12
                                      IV. CONCLUSION

       For the foregoing reasons, Richardson’s Motion to Suppress (ECF No. 18) is

DENIED. By separate order to be entered today, the Court will set a new jury trial and

final trial preparation conference.


       Dated this 28th day of November, 2018.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                            13
